UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4629
CATHERINE H. SAUNDERS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
              Claude M. Hilton, Chief District Judge.
                           (CR-00-266)

                      Submitted: March 30, 2001

                       Decided: April 18, 2001

   Before WILLIAMS, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Alan H. Yamamoto, Alexandria, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Paul A. Embroski, Special Assistant
United States Attorney, Alexandria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. SAUNDERS
                               OPINION

PER CURIAM:

   A magistrate judge convicted Catherine H. Saunders of driving
while under the influence, reckless driving, refusal to submit to a
blood test, and interference with agency functions. The district court
denied Saunders’ objections and affirmed the magistrate judge’s
determination on appeal. In the instant appeal, Saunders challenges
only her convictions and sentence for driving under the influence and
reckless driving, alleging insufficiency of evidence. Finding no error,
we affirm.

   When reviewing the sufficiency of the evidence, the trial verdict
must be sustained if there is substantial evidence, taking the view
most favorable to the Government, to support it. Glasser v. United
States, 315 U.S. 60, 80 (1942). The evidence at trial established that
Saunders failed four field sobriety tests, had taken prescription pain
and asthma medication that day, and had consumed a beer with lunch.
Further, evidence established that Saunders was sensitive to medica-
tion. Based on these facts and the testimony of three officers describ-
ing Saunders’ abusive, bizarre, and disrespectful behavior, we find the
evidence was sufficient for a rational trier of fact to find that Saunders
drove while under the influence or drugs or alcohol or a combination
thereof. 32 C.F.R. § 234.17(c)(3)(i). We further find the evidence that
Saunders operated her car at a high rate of speed and crossed the cen-
ter lines sufficient to support a finding of guilt on the charge of reck-
less driving. 32 C.F.R. § 234.17(a) (2001) (incorporating Va. Code
Ann. § 46.2-852 (Michie 1998)).

  We therefore affirm Saunders’ convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED